Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The abstract of the disclosure has been amended as follows: 
Title in the abstract has been deleted.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 6, 11 and 16 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest broadcasting/receiving, as part of a synchronization signal block (SSB), a control resource set (CORESET) configuration index, the CORESET configuration index being one of a plurality of CORESET configuration indexes, each CORESET configuration index being associated with a respective configuration of a CORESET, each configuration comprising: a CORESET frequency size, a CORESET time duration, and a frequency offset of the CORESET with respect to the SSB, the frequency offset selected from a set of predefined frequency offsets, the set of predefined frequency offsets comprising at least one of: a first frequency offset wherein a lowest physical resource block (PRB) of the CORESET is a highest PRB whose subcarrier 0 lies on or before a subcarrier 0 of a lowest PRB of the SSB, a second frequency offset wherein a highest PRB of the CORESET is a lowest PRB whose subcarrier 0 lies on or after a subcarrier 0 of a highest PRB of the SSB, a third frequency offset wherein a center PRB of the CORESET is a highest PRB whose subcarrier 0 lies on or before a subcarrier 0 of a center PRB of the SSB, a fourth frequency offset wherein the highest PRB of the CORESET is separated from the lowest PRB of the SSB by a first guard, the first guard comprising at least G; PRBs having a subcarrier spacing for a remaining minimum system information (RMSI) transmission, where G, is an integer > 0, or a fifth frequency offset wherein the lowest PRB of the CORESET is separated from the highest PRB of the SSB by a second guard, the second guard comprising at least G2 PRBs having the subcarrier spacing for the RMSI transmission, where G, is an integer > 0.
It is noted that Davydov discloses monitoring for the CORESET at the slot index/symbol1 for the associated CORESET (US 20190069322) and Si discloses receiving SSB including configuration information, frequency offset information between SSB and COREST (US 20200344097).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 6, 11 and 16.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467